                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

205 RUIDOSO INVESTMENTS, LLC,

             Plaintiff,
v.                                                            CV No. 19-243 CG/SMV

WESTFIELD INSURANCE COMPANY,

             Defendant.


         ORDER DISMISSING PLAINTIFF’S COMPLAINT WITH PREJUDICE

      THIS MATTER is before the Court on the parties’ Stipulation to Dismiss Plaintiff’s

Complaint with Prejudice, (Doc. 68), filed February 21, 2020. The Court, having read the

Stipulation, finds it shall be APPROVED.

      IT IS THEREFORE ORDERED that Plaintiff’s Complaint, (Doc. 1), is dismissed

with prejudice, with each party bearing their own attorneys’ fees and costs.

      IT IS SO ORDERED.


                                  ____________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
